COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In the Interest of R.R.H., M.D.J., and M.K., Children

Appellate case number:      01-14-00874-CV

Trial court case number:    74587

Trial court:                300th District Court of Brazoria County

       This case involves an appeal from the trial court’s October 17, 2014 order
terminating the rights of appellant, Destinye Kelley, to her minor children, R.R.H.,
M.D.J., and M.K. Appellant filed her notice of appeal on October 28, 2014. The record
was therefore due on November 7, 2014. See TEX. R. APP. P. 35.1(b). The clerk’s record
was filed on November 7, 2014.
       On February 3, 2015, we ordered appellant to provide evidence, from the court
reporter, showing that appellant had paid or made arrangements to pay for preparation of
the reporter’ record. Appellant failed to provide any evidence showing that she had paid
for the reporter’s record by the March 5, 2015 deadline. Therefore, on March 27, 2015,
we determined that we would consider and decide only those issues or points that do not
require a reporter’s record for a decision and ordered appellant to file her brief by April
16, 2015. See id. 37.3(c), 38.6(a).
       In response to our order, appellant filed a letter-motion on March 27, 2015, stating
that appellant’s counsel had confirmed with the court reporter “that she has received
payment in full for the Reporter’s Record and that she intends to e-file it on Monday
morning” and requesting an extension of time to file her brief until 20 days after the
reporter’s record was filed. The court reporter filed the reporter’s record on March 30,
2015.
       Appellant neither timely paid for the reporter’s record nor responded to our
February 3, 2015 order. Further, on March 27, 2015, we determined that we would not
consider any issues that required the reporter’s record and ordered appellant to file her
brief. See id. 37.3(c). Appellant may not, therefore, rely on the filing of the reporter’s
                                            1
record as a reasonable explanation of the need for an extension of time to file her brief.
See id. 10.5(b)(1)(C), 38.6(d).
       Accordingly, we deny appellant’s letter-motion for extension of time.
Nevertheless, because the reporter’s record has now been filed and appellant’s brief is not
yet due, appellant may raise issues or points that require the reporter’s record for a
decision. Finally, due to the excessive delays in this case to date, we will not grant any
motions for extension of time for the filing of either appellant’s brief or appellee’s brief
absent extraordinary circumstances.
       It is so ORDERED.


Judge’s signature: /s/ Chief Justice Sherry Radack
                     Acting individually  Acting for the Court

Date: April 1, 2015




                                             2